PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BUCKLEY et al.
Application No. 15/467,640
Filed: 23 Mar 2017
For SYSTEM AND METHOD FOR ORIGINATING A CALL VIA A CIRCUIT-SWITCHED NETWORK FROM A USER EQUIPMENT DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the eleventh renewed petition pursuant to 37 C.F.R. § 1.78(e) filed March 4, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to two prior-filed non-provisional applications set forth in a corrected/updated Application Data Sheet (ADS) filed previously with the tenth renewed petition.   

The eleventh renewed petition pursuant to 37 C.F.R. § 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.



A renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on July 22, 2019 and was dismissed via the mailing of a decision on August 16, 2019.   

A second renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on August 27, 2019 and was dismissed via the mailing of a decision on October 8, 2019.   

A third renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 13, 2019 and was dismissed via the mailing of a decision on November 22, 2019.   

A fourth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on January 22, 2020 and was dismissed via the mailing of a decision on February 14, 2020.   

A fifth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on April 1, 2020 and was dismissed via the mailing of a decision on May 5, 2020.

A sixth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on July 6, 2020 (July 5, 2020 fell on a Sunday) and was dismissed via the mailing of a decision on July 28, 2020.

A seventh renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on August 24, 2020 and was dismissed via the mailing of a decision on September 11, 2020.

An eighth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on October 1, 2020 and was dismissed via the mailing of a decision on November 3, 2020.

A ninth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 9, 2020 and was dismissed via the mailing of a decision on November 19, 2020.

A tenth renewed petition pursuant to 37 C.F.R. § 1.78(e) was filed on November 25, 2020, along with an acceptable corrected/updated ADS, which was dismissed via the mailing of a 

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after April 26, 2013 (emphasis included), which is the date the benefit claim was due in the underlying patent.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

With this eleventh renewed petition, Petitioner takes issue with the requirement for providing sufficient information of the facts and circumstances surrounding the entire delay dating back to April 26, 2013, since “the petition does not change the priority claim” of the underlying patent.

However, 37 C.F.R. § 1.78(d)(3)(iii) sets forth, in pertinent part:  

If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed application.

The underlying patent on which this reissue application is based was filed as an application on December 26, 2012.  As such, any benefit claim was required to have been filed no later than midnight on April 26, 2013.  As such, pursuant to Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, in light of 37 C.F.R. § 1.78(d)(3)(iii), the period of time that constitutes the entire delay in making the requested benefit claim begins on April 26, 2013.

With this eleventh renewed petition, Petitioner explains the ADS that was filed on the initial deposit of the present reissue 

On twelfth renewed petition, Petitioner must:

Explain the entire period of delay beginning on April 26, 2013 and ending on February 14, 2019 and
Reveal the precise date on which the error was first noticed, as well as the identity of the individual who noticed this error.

Any reply should include a cover letter entitled “Twelfth Renewed Petition pursuant to 37 C.F.R. § 1.78(e).”  

A NEW CORRECTED/UPDATED ADS IS NOT REQUIRED ON RENEWED PETITON.  THE CORRECTED/UPDATED ADS RECEIVED ON NOVEMBER 25, 2020 IS ACCEPTABLE.

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,1 hand-delivery,2 or facsimile.3  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.4

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.